[Cite as In re Guardianshp of Bakhtiar, 2021-Ohio-2162.]


STATE OF OHIO                    )                         IN THE COURT OF APPEALS
                                 )ss:                      NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

IN RE: GUARDIANSHP OF FOUROUGH                             C.A. No.   19CA011508
BAKHTIAR


                                                           APPEAL FROM JUDGMENT
                                                           ENTERED IN THE
                                                           COURT OF COMMON PLEAS
                                                           COUNTY OF LORAIN, OHIO
                                                           CASE No.   2013 GI 00040


                                DECISION AND JOURNAL ENTRY

Dated: June 28, 2021



        CARR, Judge.

        {¶1}    Appellant Khashayar Saghafi appeals from the judgment of the Lorain County

Court of Common Pleas, Probate Division, granting the motion of Appellee The Spike & Meckler

Law Firm, LLP (“the Law Firm”) for attorney fees. This Court affirms.

                                                     I.

        {¶2}    This matter involves the guardianship proceeding involving Fourough Bakhtiar,

who was found to be incompetent to care for herself and her property. This Court has detailed the

long and litigious history of this case in prior appeals. See, e.g., In re Guardianship of Bakhtiar,

9th Dist. Lorain No. 18CA011271, 2019-Ohio-581, ¶ 2.

        {¶3}    Only facts relevant to this appeal will be discussed herein. The Law Firm has

represented Ms. Bakhtiar’s daughter, Jaleh Presutto since 2013. Ms. Presutto, at times has been

the guardian of the person of Ms. Bakhtiar. However, since May 16, 2016, Appellee Zachary B.
                                                   2


Simonoff (“the Guardian”) has been the guardian of the person and estate of Ms. Bakhtiar. Ms.

Presutto has nonetheless been a caregiver to Ms. Bakhtiar.

        {¶4}     In November 2017, Mr. Saghafi, one of Ms. Bakhtiar’s sons, filed a motion to

intervene pursuant to Civ.R. 24(A)(2). See In re Guardianship of Bakhtiar at ¶ 3. The trial court

denied Mr. Saghafi’s motion, but this Court reversed its decision and remanded the matter for the

trial court to consider the merits of Mr. Saghafi’s motion in the first instance. See id. at ¶ 4, 10.

At the time the record was filed in this matter, Mr. Saghafi’s motion to intervene remained pending

in the trial court.

        {¶5}     On January 15, 2019, the Law Firm filed a motion seeking attorney fees for services

rendered from May 14, 2016 through December 31, 2018. Attached to the motion was an itemized

billing statement spanning dozens of pages. The trial court scheduled a hearing on the motion for

March 21, 2019. On February 20, 2019, the Guardian filed a document consenting to a finding

that the services provided by the Law Firm were necessary, done in good faith, and of benefit to

the guardianship and Ms. Bakhtiar. On February 22, 2019, Stephen Wolf, Ms. Bakhtiar’s attorney,

filed a similar document waiving notice and consenting to an award of fees to the Law Firm. In

April 2019, the Law Firm filed a supplement to its motion for the purpose of correcting a clerical

error. Mr. Saghafi, despite filing several other motions in the trial court, did not file any objections

to the Law Firm’s motion or object at the hearing on the matter. In fact, no one objected to the

Law Firm’s motion for fees.

        {¶6}     On May 16, 2019, the trial court, in a brief entry, granted the Law Firm’s motion

and awarded the Law Firm $100,521.52.

        {¶7}     Mr. Saghafi has appealed, raising a single assignment of error for our review.
                                                  3


                                                 II.

                                   ASSIGNMENT OF ERROR

       THE PROBATE COURT ERRED WHEN IT APPROVED THE MOTION FOR
       PAYMENT OF ATTORNEY FEES FILED BY THE SPIKE & MECKLER LAW
       FIRM IN THE AMOUNT OF $100,521.52, INCURRED BY JALEH PRESUTTO
       DURING A TIME PERIOD IN WHICH SHE HAD BEEN REMOVED AS
       GUARDIAN FOR CRIMINAL MISCONDUCT WHICH RESULTED IN
       FELONY CONVICTIONS, WITHOUT ANY EVIDENCE NOR FINDING OF
       NECESSITY AND BENEFIT TO THE WARD.

       {¶8}       Mr. Saghafi argues in his sole assignment of error that the trial court abused its

discretion in awarding the requested fees to the Law Firm. He maintains that there was insufficient

evidence presented to support the award and that the trial court failed to make necessary findings

in its judgment entry.

       {¶9}      Under the circumstances before us, we conclude that Mr. Saghafi cannot challenge

on appeal the sufficiency of the evidence to support the award of attorney fees because Mr. Saghafi

did not object on that basis below or raise that issue in the trial court. See LeFort v. Century 21-

Maitland Realty Co., 32 Ohio St.3d 121, 123 (1987); Wells v. Wells, 9th Dist. Summit No. 25557,

2012-Ohio-1392, ¶ 58; In re J.S., 9th Dist. Summit No. 23842, 2008-Ohio-179, ¶ 10; Lynch v.

Lynch, 9th Dist. Summit No. 17170, 1995 WL 655932, *5 (Nov. 8, 1995). Moreover, Mr. Saghafi

has not developed a plain error argument on appeal and we decline to create one for him. See

Wells at ¶ 58.

       {¶10} With respect to Mr. Saghafi’s argument that the trial court failed to make the

requisite findings in its judgment entry, we conclude that even if the trial court erred in doing so,

given that Mr. Saghafi is unable to challenge the underlying sufficiency of the evidence supporting

the award, we conclude that any error present, particularly in light of the unique circumstances of

this case, is harmless. See Civ.R. 61; Civ.R. 73(A). An important function of these findings is to
                                                  4


aid this Court’s review of the merits of the trial court’s ruling; however, as noted above, Mr.

Saghafi cannot challenge the underlying merits of the trial court’s decision to award attorney fees

to the Law Firm. See, e.g., In re J.G., 9th Dist. Wayne No. 12CA0037, 2013-Ohio-417, ¶ 35

(noting a purpose of required findings is to facilitate appellate review).

       {¶11} Mr. Saghafi’s assignment of error is overruled.

                                                 III.

       {¶12} Mr. Saghafi’s assignment of error is overruled. Any outstanding motions in the

present appeal are denied. The judgment of the Lorain County Court of Common Pleas, Probate

Division, is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.
                                            5


      Costs taxed to Appellant.




                                                DONNA J. CARR
                                                FOR THE COURT



CALLAHAN, P. J.
HENSAL, J.
CONCUR.


APPEARANCES:

CHARLES V. LONGO and GREGORY B. GIPSON, Attorney at Law, for Appellant.

ERIC H. ZAGRANS, Attorney at Law, for Appellee.

NEIL H. SPIKE, Attorney at Law, for Appellee.